     Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 1 of 11




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

CHRISTY OCHOA,                      )
                                    )
                     Plaintiff,     )
                                    )
v.                                  )               Case No. 20-1249-TC-KGG
                                    )
WALMART, INC.,                      )
                                    )
                     Defendant.     )
____________________________________)

             MEMORANDUM & ORDER GRANTING IN PART
             DEFENDANT’S MOTION TO STRIKE EXPERTS

      Now before the Court is Defendant’s “Motion to Strike Plaintiff’s Non-

Retained Expert Disclosures.” (Doc. 24.) After review of the parties’

submissions, for the reasons set forth below, the undersigned Magistrate Judge

GRANTS in part Defendant’s motion.

                          FACTUAL BACKGROUND

      The present lawsuit, which was removed from the 18th Judicial District of

Sedgwick County, Kansas, results from Plaintiff’s fall at one of Defendant’s stores,

allegedly because of a “defective or defective placed floormat that was not lying

flat on the ground.” (Doc. 1-1, at 2-3.) Plaintiff alleges that Defendant




                                         1
       Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 2 of 11




“negligently failed to remedy the hazardous condition” which resulted in Plaintiff

sustaining personal injuries. (Id., at 3.)

       Defendant brings the present motion to strike Plaintiff’s designations for 69

listed non-retained health care providers. (Doc. 24, at 1.) Defendant argues that

the designations “fail to provide any substantive information about the facts or

opinions about which the witnesses expect to testify” and thus “fail to satisfy Rule

26(a)(2)(C) … .” (Id.) Defendant argues that these witnesses “should be

prohibited from testifying as experts.” (Id.)

                                      ANALYSIS

A.     Standards for Disclosure of Expert Testimony.

       The disclosure of expert testimony is governed by Fed.R.Civ.P. 26(a)(2).

Non-retained experts are controlled by subsection (C) of the Rule, which provides

that

             if the witness is not required to provide a written report,
             this disclosure must state:

                    (i) the subject matter on which the witness is
                    expected to present evidence under Federal Rule of
                    Evidence 702, 703, or 705; and

                    (ii) a summary of the facts and opinions to which
                    the witness is expected to testify.

Fed.R.Civ.P. 26(a)(2)(C).

             The purpose of Rule 26(a)(2) is to require disclosure of
             expert testimony ‘sufficiently in advance of trial so that
                                             2
     Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 3 of 11




             opposing parties have a reasonable opportunity to prepare
             for effective cross examination and perhaps arrange for
             expert testimony from other witnesses.’ When the expert
             disclosure rules are violated, Fed.R.Civ.P. 37(c)
             mandates that the information or witness not fully
             disclosed be barred from supplying evidence on a
             motion, at a hearing, or at a trial, unless the failure was
             substantially justified or harmless.

Chambers v. Fike, No. 13-1410-RDR, 2014 WL 3565481, at *3 (D. Kan. July 18,

2014).

      A treating health care provider’s testimony may include opinions regarding

“‘prognosis, the extent of present and future disability, and the need for future

medical treatment,’” so long as the opinions are based on the physician’s personal

knowledge gained from the care and treatment of the plaintiff. Adrean v. Lopez,

2011 WL 6141121 (N.D. Okla. Dec. 9, 2011) (quoting Goeken v. Wal-Mart

Stores, Inc., 2001 WL 1159751, at *3 (D. Kan. Aug. 16, 2001)). The testimony

also may include opinions as to causation, but only “to the limited extent that

opinions about the cause of an injury are a necessary part of a patient’s treatment.”

Starling v. Union Pac. R. Co., 203 F.R.D. 468, 479 (D. Kan. 2001); see also

Richard v. Hinshaw, 2013 WL 6709674, at *2 (D. Kan. Dec. 18, 2013) (holding

that “matters within the scope of the [treating physician's] treatment may include

opinions about causation, diagnosis, and prognosis”); Trejo v. Franklin, 2007 WL

2221433, at *1 (D. Colo. July 30, 2007) (holding that “treating physician opinions



                                          3
     Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 4 of 11




regarding causation and prognosis based on examination and treatment of the

patient” are proper pursuant to Rule 26(a)(2)(C)).

B.    Sufficiency of the Non-Retained Expert Witness Designations.

      Violations of Fed.R.Civ.P. 26(a)(2) are addressed pursuant to Fed.R.Civ.P.

37(c). Subsection (c)(1) of that rule provides:

             If a party fails to provide information or identify a
             witness as required by Rule 26(a) or (e), the party is not
             allowed to use that information or witness to supply
             evidence on a motion, at hearing, or at a trial, unless the
             failure was substantially justified or is harmless. In
             addition to or instead of this sanction, the court, on
             motion and after giving an opportunity to be heard:

                   (A) may order payment of the reasonable
                   expenses, including attorney's fees, caused by the
                   failure;

                   (B) may inform the jury of the party's failure; and

                   (C) may impose other appropriate sanctions,
                   including any of the orders listed in Rule
                   37(b)(2)(A)(i)-(iv).

Fed. R. Civ. P. 37(c)(1). As such, “the determinative issue before the Court is

whether [the] expert disclosures comply with Rule 26(a)(2).” Chambers v. Fike,

No. 13-1410-RDR, 2014 WL 3565481, at *3 (D. Kan. July 18, 2014).

      In making this determination, the Court looks at the substance of the

disclosures submitted.

             At a minimum, the disclosure should obviate the danger
             of unfair surprise regarding the factual and opinion
                                          4
      Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 5 of 11




             testimony of the non-retained expert. It is not enough to
             state that the witness will testify consistent with
             information contained in the medical records or
             consistent with the testimony given during his or her
             deposition. Instead, Rule 26(a)(2)(C) disclosures must
             contain more than a passing reference to the general
             type of care a treating physician provided. They must
             summarize actual and specific opinions. The
             disclosing party should provide ‘a brief account that
             states the main points’ of the entirety of the anticipated
             testimony. This does not mean that the disclosures
             must outline each and every fact to which the non-
             retained expert will testify or outline the anticipated
             opinions in great detail. Imposing these types of
             requirements would make the Rule 26(a)(2)(C)
             disclosures more onerous than Rule 26(a)(2)(B)’s
             requirement of a formal expert report. That was certainly
             not the intent behind the 2010 amendments to the Rule.
             Instead, the court ‘must take care against requiring
             undue detail, keeping in mind that these witnesses
             have not been specially retained and may not be as
             responsive to counsel as those who have.’

Id., at 7 (citations omitted) (emphasis added).

      Should the Court find a violation of Rule 26(a) has occurred, the Court then

has broad discretion to determine if the violation is justified or harmless.

Woodworker’s Supply, Inc. v. Principal Mt. Life Ins. Co., 170 F.3d 985, 993

(10th Cir. 1999). In making this determination, the Court guided by these four

factors: (1) the prejudice or surprise to the impacted party; (2) the ability to cure

the prejudice; (3) the potential for trial disruption; and (4) the erring party’s bad

faith or willfulness. Id.



                                            5
     Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 6 of 11




      The undersigned Magistrate Judge previously addressed the sufficiency of

non-retained expert opinions in Shepeard v. Labette Co. Med. Cntr., No. 11-1217-

MLB-KGG, 2013 WL 881847 (D. Kan. March 7, 2013). Certain of the

designations in that case were found to be factually insufficient because “not a

single fact [was] referenced” in the disclosures “beyond a passing, introductory

reference to the general type of care the individuals provided.” (Id., at *1.) The

opinions were also not adequately summarized, as the undersigned held that the

disclosing party did “little more in regard to the opinions on which these

individuals will testify, generally referring to ‘medical opinions on all aspects of

the case’ (witnesses A, B), ‘expert opinions on paramedic care’ (witnesses C, D, E,

F), and ‘opinion testimony related’ to care given as an air ambulance nurse

(witnesses H, I).” (Id.) The undersigned held that this was “patently insufficient

as no actual, specific opinions have been summarized or even referenced.” (Id.;

see also Crouch v. State Farm Mut. Auto. Ins. Co., No. 18-2682, 2019 WL

5310247 (D. Kan. Oct. 21, 2019).)

      Other expert designations in Shepeard were, however, sufficient where the

individuals “performed specific, identifiable tasks relating to the decedent and/or

the accident at issue – the autopsy (witness G) and . . . responding to the accident

(witnesses L, M).” (Id.) Also persuasive to the Court was the fact that these

individuals generated “reports/documents . . . which would provide [the recipient


                                           6
     Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 7 of 11




of the disclosures] with adequate information as to the involvement and relevant

opinions of these witnesses.”1 (Id.)

      Within this legal framework, the Court will review the designations of

Plaintiff’s treating health care provider witnesses in the present matter. (Doc. 24-

2.) Defendant generally argues that the disclosures provide insufficient facts and

opinions about which the witnesses will testify. (Doc. 24, at 2-4.) In analyzing the

sufficiency of the designations, the Court will determine whether they “contain

more than a passing reference to the general type of” involvement with Plaintiff’s

care on one hand while also taking “care against requiring undue detail” in the

submissions on the other. Chambers, 2014 WL 3565481, at *7.

C.    Non-retained health care providers.

      1.     Wesley Medical Center (Experts 1-34).

      Plaintiff indicates the same following language as to the expected testimony

of these 34 designated individuals:

                    The following treating health care providers have
             not been retained or specially employed to provide expert
             testimony. These health care providers will testify that
             Plaintiff injured her knees, arms, hips, back, head, legs,
             ankles, and neck in the subject incident which occurred
             on March 8, 2019. They will also testify that as a result
             of such injuries, Plaintiff required emergency medical
             care, diagnostic treatment, medication, and follow-up.

      1
          The Court notes that the motion presented in Shepeard was a motion to compel
supplemental information from non-retained expert witnesses rather than a motion to
strike or exclude their testimony as was filed in the present case.
                                           7
      Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 8 of 11




                    They will testify regarding: the content of their
             medical records and those opinions incidental to their
             treatment and care of Plaintiff; the medical treatment
             Plaintiff received as a result of this incident; that the
             incident caused these injuries; the effects on Plaintiff of
             the injuries received in the incident; and the
             reasonableness and necessity of Plaintiff’s past treatment
             and the medical expenses.

(Doc. 24-2, at 1-2.)

      Defendant argues that it is “unable to ascertain whether all 34 providers

listed will be testifying to the listed information contained in the disclosure.”

(Doc. 24, at 4.) Defendant continues that “[n]ot a single fact was referenced

specific to any of the 34 listed providers beyond the general care the individuals

provided, nor were opinions provided for the specific providers,” thus “the

disclosure is vague and contains only minimal reference to the general treatment

that all 34 providers allegedly provided Plaintiff.” (Id.)

      The Court agrees. Plaintiff’s designations apply the exact same generic two

paragraphs of language to 34 different expert witnesses. In fact, this language is

virtually identical for all 69 of the witnesses at issue.

      The language itself provides no guidance as to the actual testimony expected

from each of these individuals. The designations of these non-retained, treating

health care providers contain no “more than a passing reference to the general type

of” their involvement with Plaintiff’s care. Chambers, 2014 WL 3565481, at *7.

The disclosures clearly do not obviate the danger of unfair surprise regarding the
                                            8
      Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 9 of 11




opinion testimony of these non-retained experts because Plaintiff has not indicated

what opinions she intends to illicit from each witness regarding Plaintiff, her

injuries, and/or the relationship between the accident at issue and Plaintiff’s

injuries. The Court thus finds that Plaintiff’s designations of the Wesley Hospital

non-retained, treating health care providers (experts 1-34) are in violation of

Fed.R.Civ.P. 26(a).

      As discussed above, upon making this finding, the Court has broad

discretion to determine if the violation is justified or harmless. Woodworker’s

Supply, 170 F.3d at 993. In making this determination, the Court guided by these

four factors: (1) the prejudice or surprise to the impacted party; (2) the ability to

cure the prejudice; (3) the potential for trial disruption; and (4) the erring party’s

bad faith or willfulness. Id.

      Defendant contends that “Plaintiff’s failure to provide complete information

has impacted Defendant’s ability to adequately prepare and identify its own expert

designations.” (Doc. 24, at 6.) Defendant continues that its ability to “make an

informed decision” regarding which of these 34 witnesses should be deposed. (Id.)

      While acknowledging the validity of Defendant’s frustrations, the Court

finds that requiring Plaintiff to supplement the expert designations, rather than

striking them, is the proper remedy. Defendant concedes there is no evidence of




                                            9
      Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 10 of 11




bad faith on the part of Plaintiff. (Id.) Appropriately supplemented disclosures

should cure the identified deficiencies and alleviate Defendant’s other concerns.

       As such, the Court GRANTS in part Defendant’s motion. Plaintiff shall

have 30 days from the date of this Order to provide adequate supplementation of

the expert designations addressing the deficiencies identified herein.

       2.    Experts 35-69.

       As stated above, Plaintiff’s designations apply the virtually identical generic

two paragraphs of language as to experts 35- 69 as they provided for experts 1-34.

(See generally Doc. 24-2.) Although Plaintiff identifies the general treatments

each facility provided, there is, as stated by Defendant, “still only … minimal

reference to the general type or treatment or care each provided … .” (Doc. 24, at

5.)

       For instance, Plaintiff fails to include any specific information from any of

the providers. The designations fail to reference “a single fact” other than “a

passing, introductory reference to the general type of care the individuals

provided.” Shepeard, 2013 WL 881847, at *1. They fail to identify any “specific,

identifiable tasks relating to the [plaintiff] and/or the accident at issue.” Id. In the

words of Defendant, “the disclosures fail to elaborate on the general course of

Plaintiff’s medical care and treatment, fail to provide a brief account of the

treatment provided and necessity of treatment, and fail to provide a brief summary


                                           10
     Case 6:20-cv-01249-TC-KGG Document 30 Filed 03/11/21 Page 11 of 11




of the nature and extent of Plaintiff’s injuries that the provider will testify about.”

(Doc. 24, at 5 (citing Chambers, 2014 WL 3565481, at *7).) As in the Shepeard

case, Plaintiff’s designations are “patently insufficient as no actual, specific

opinions have been summarized or even referenced.” (Id.; see also Crouch v.

State Farm Mut. Auto. Ins. Co., No. 18-2682, 2019 WL 5310247 (D. Kan. Oct.

21, 2019).)

      The Court again, however, finds supplementation of the expert designations

to be the proper remedy. Appropriately supplemented disclosures should cure the

identified deficiencies and alleviate Defendant’s concerns. As such, the Court

GRANTS in part Defendant’s motion. Plaintiff shall have 30 days from the date

of this Order to provide adequate supplementation of the expert designations

addressing the deficiencies identified herein.2


      IT IS THEREFORE ORDERED that Defendant’s Motion to Strike (Doc.

24) be GRANTED in part as more fully set forth above.


      IT IS SO ORDERED.

      Dated this 11th day of March, 2021, at Wichita, Kansas.

                                   S/ KENNETH G. GALE
                                  HON. KENNETH G. GALE
                                  U.S. MAGISTRATE JUDGE

2
  The parties are instructed to contact the Magistrate Judge should this Order adversely
impact the remaining schedule in this case.
                                            11
